DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 12 April 2022.
Claims 9-23 are currently pending.  In the Amendment filed 12 April 2022, claims 9, 11, 15-18 and 20-22 are amended, claims 1-8 are canceled and claim 23 is new.  This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a National Stage Entry of PCT/JP2018/040056 filed 29 October 2018 which claims foreign priority to 2017-214388 filed 7 November 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 22 objected to because of the following informalities:  The preamble of claim 22 needs to be amended to state the non-transitory computer readable media.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The previously presented rejections of claims 9-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn as necessitated by amendment to the claims.
Claim 17 has been amended in a manner that the claims are no longer being evaluated under the three-prong test set forth in MPEP § 2181, subsection I.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The previously presented rejections of claims 15, 16, 20 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn as necessitated by amendment. 
Claims 12, 19 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites “A similarity search apparatus characterized by comprising: the similarity index computation apparatus according to claim 9 …”  Claim 12 is not further limiting claim 9 and is instead using data computed by claim 9.  Therefore, claim 12 is an improper dependent claim.   
Claim 19 recites “A similarity search apparatus characterized by comprising: the similarity index computation apparatus according to claim 10 …”  Claim 19 is not further limiting claim 9 and is instead using data computed by claim 10.  Therefore, claim 19 is an improper dependent claim.   
Claim 23 recites “A similarity search apparatus characterized by comprising: the similarity index computation apparatus according to claim 9 …”  Claim 23 is not further limiting claim 9 and is instead using data computed by claim 9.  Therefore, claim 23 is an improper dependent claim.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a word extraction unit, a text vector computation unit, a word vector computation unit and an index value computation unit in claim 9; a similar text search unit in claim 12; a text data storage unit in claim 13; a text data storage unit and a search key acquisition unit in claim 14; a data acquisition unit and a similar text search unit in claim 15; a similar word search unit in claim 16; a similar text search unit in claim 19; and a similar word search unit in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

The rejections of claims 17 and 22 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are withdrawn as necessitated by Amendment.  As is stated above, claim 22 needs to be amended to state the non-transitory computer readable media of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2003/0217066 to Kayahara (hereafter Kayahara).

Referring to claim 9, Kayahara discloses a similarity index value computation apparatus comprising:
a word extraction unit (see [0109]) that analyzes m, wherein m is an arbitrary integer of 2 or more, texts [document data] and extracts n, wherein n is an arbitrary integer of 2 or more, words from the m texts (see [0112] – All the document data of the document data registration DB 44 are analyzed by a morpheme analysis, and all kinds or morphemes which occur in any of the document data are acquired.);
a text vector computation unit (see [0109]) that converts each of the m texts into a q-dimension vector, wherein q is an arbitrary integer of 2 or more, [n-dimensional vector] according to a predetermined rule, thereby computing m text vectors including q axis components (see [0113] and [0114] – At the step S104, the frequency of occurrences of each of the morphemes acquired at the step S100 is calculated in the document data read out. Thereafter, the routine shifts to step S106 at which a document vector is generated on the basis of such frequencies of occurrences calculated.);
a word vector computation unit (see [0109]) that converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (see [0118] – At step S112, word vectors are generated on the basis of the document vectors of the document data registration DB.); and
an index value computation unit (see [0109]) that calculates each of inner products of the m text vectors and the n word vectors, thereby computing a similarity index value reflecting a relationship between the m texts and the n words (see Fig 3; [0118]; [0121]-[0127] -  Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.).
Referring to claim 10, Kayahara discloses the similarity index value computation apparatus according to claim 9, characterized in that the text vector computation unit and the word vector computation unit compute a probability that one of the m texts is predicted from one of the n words or a probability that one of the n words is predicted from one of the m texts for all combinations of the m texts and the n words, set a total value thereof as a target variable, and compute a text vector and a word vector maximizing the target variable (see [0114] and [0115]).
Referring to claim 11, Kayahara discloses the similarity index value computation apparatus according to claim 9, characterized in that the index value computation unit calculates a product of a text matrix having q axis components of each of the m text vectors as respective elements and a word matrix having q axis components of each of the n word vectors as respective elements, thereby computing an index value matrix having m X n similarity index values as respective elements (see Fig 3; [0118]; [0121]-[0127] -  Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.)
Referring to claim 12, Kayahara discloses a similarity search apparatus characterized by comprising:
the similarity index value computation apparatus according to claim 9 (see [0109]-[0118]); and
a similar text search unit that sets m-— 1 other texts except for one of the m texts as search targets when the one text is designated as a search key from the m texts, determines a similarity between a search key-related text index value group including n similarity index values related to the one text and a search target-related text index value group including n similarity index values related to each of the m - | other texts, and extracts a predetermined number of texts from the m — | other texts as search results in descending order of the similarity (see [0038]).
Referring to claim 13, Kayahara discloses the similarity search apparatus according to claim 12, further comprising
a text data storage unit that stores the similarity index values computed by the similarity index value computation apparatus and text data related to the m texts (see [0117]-[0019]),
characterized in that the similar text search unit sets the m— 1 other texts except for the one text as search targets when the one text is designated as the search key from the m texts stored in the text data storage unit, determines a similarity between a search key-related text index value group including n similarity index values related to the one text and a search target- related text index value group including n similarity index values related to each of the m— 1 other texts, and extracts a predetermined number of texts from the m — 1 other texts as search results in descending order of the similarity (see [0038]).
Referring to claim 14, Kayahara discloses the similarity search apparatus according to claim 12, further comprising:
a text data storage unit that stores the similarity index values computed by the similarity index value computation apparatus and a plurality of pieces of text data (see [0117]-[0119]); and
a search key acquisition unit that acquires text data designated as the search key (see [0124]),
characterized in that the similarity index value computation apparatus computes the similarity index values using text data acquired by the search key acquisition unit as the one text and text data stored in the text data storage unit as the m— | other texts (see [0124]-[0127]), and
the similar text search unit determines a similarity between a search key-related text index value group including n similarity index values related to the one text acquired by the search key acquisition unit and a search target-related text index value group including n similarity index values related to each of the m — 1 other texts stored in the text data storage unit, and extracts a predetermined number of texts as search results from the m — 1 other texts stored in the text data storage unit in descending order of the similarity (see [0038]).
Referring to claim 15, Kayahara discloses a similarity search apparatus characterized by comprising:
a data acquisition unit that acquires, from a text data storage unit storing similarity index values reflecting a relationship between m, wherein m is an arbitrary integer of 2 or more, texts and n, wherein n is an arbitrary integer of 2 or more, words extracted from m texts and text data related to the m texts, the text data and the similarity index values (see [0122]-[0128]); and
a similar text search unit that uses the data acquired by the data acquisition unit to set m— 1 other texts except for one of the m texts as search targets when the one text is designated as a search key from the m texts, determines a similarity between a search key-related text index value group including n similarity index values related to the one text and a search target-related text index value group including n similarity index values related to each of the m — 1 other texts, and extracts a predetermined number of texts as search results from the m — 1 other texts in descending order of the similarity (see [0038]),
wherein the similarity index value is a value computed by calculating each of inner products of m text vectors obtained (see Fig 3; [0118]; [0121]-[0127] -  Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.) by converting each of m texts into a q-dimension vector, wherein q is an arbitrary integer of 2 or more, according to a predetermined rule (see [0113] and [0114] – At the step S104, the frequency of occurrences of each of the morphemes acquired at the step S100 is calculated in the document data read out. Thereafter, the routine shifts to step S106 at which a document vector is generated on the basis of such frequencies of occurrences calculated.) and n word vectors obtained by converting each of the n words into q-dimension vector according to a predetermined rule (see [0118] – At step S112, word vectors are generated on the basis of the document vectors of the document data registration DB.).
Referring to claim 16, Kayahara discloses the similarity search apparatus according to claim 12, characterized by further comprising
a similar word search unit that sets n— 1 other words other than one of the n words as a search target when the one word is designated as a search key from the n words, determines a similarity between a search key-related word index value group including m similarity index values related to the one word and a search target-related word index value group including m similarity index values related to each of the n— 1 other words, and extracts a predetermined number of words as search results from the n — 1 other words in descending order of the similarity (see Fig 4 and [0122]-[0128]).
Referring to claim 17, Kayahara discloses a non-transitory computer readable media storing a similarity index value computation program programmed to cause a system of electronic computer hardware in combination with software to perform operations comprising:
analyzes m, wherein m is an arbitrary integer of 2 or more, texts [document data] and extracts n, wherein n is an arbitrary integer of 2 or more, words from the m texts (see [0112] – All the document data of the document data registration DB 44 are analyzed by a morpheme analysis, and all kinds or morphemes which occur in any of the document data are acquired.);
converts each of the m texts into a q-dimension vector (q is an arbitrary integer of 2 or more) [n-dimensional vector] according to a predetermined rule, thereby computing m text vectors including q axis components (see [0113] and [0114] – At the step S104, the frequency of occurrences of each of the morphemes acquired at the step S100 is calculated in the document data read out. Thereafter, the routine shifts to step S106 at which a document vector is generated on the basis of such frequencies of occurrences calculated.), and converts each of the n words into a q-dimension vector according to a predetermined rule, thereby computing n word vectors including q axis components (see [0118] – At step S112, word vectors are generated on the basis of the document vectors of the document data registration DB.); and
calculates each of inner products of the m text vectors and the n word vectors, thereby computing a similarity index value reflecting a relationship between the m texts and the n words (see Fig 3; [0118]; [0121]-[0127] -  Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.).
Referring to claim 18, Kayahara discloses the similarity index value computation apparatus according to claim 10, characterized in that the index value computation unit calculates a product of a text matrix having q axis components of each of the m text vectors as respective elements and a word matrix having q axis components of each of the n word vectors as respective elements, thereby computing an index value matrix having m X n similarity index values as respective elements (see Fig 3; [0118]; [0121]-[0127] -  Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.).
Referring to claim 19, Kayahara discloses a similarity search apparatus characterized by comprising:
the similarity index value computation apparatus according to claim 10 (see [0109]-[0118]); and
a similar text search unit that sets m-— 1 other texts except for one of the m texts as search targets when the one text is designated as a search key from the m texts, determines a similarity between a search key-related text index value group including n similarity index values related to the one text and a search target-related text index value group including n similarity index values related to each of the m - | other texts, and extracts a predetermined number of texts from the m — | other texts as search results in descending order of the similarity (see [0038]).
Referring to claim 20, Kayahara discloses a similarity search apparatus according to claim 15, characterized in that the text vector and the word vector are vectors computed by computing a probability that one or more of the m texts is predicted from one of the n words or a probability that one of the n words is predicted from one of the m texts for all combinations of the m texts and the n words, setting a total value thereof as a target variable, and maximizing the target variable (see [0114]; [0115]; and [0121]-[0128]).
Referring to claim 21, Kayahara discloses the similarity search apparatus according to claim 14, characterized by further comprising: sets n— 1 other words other than one of the n words as a search target when the one word is designated as a search key from the n words, determines a similarity between a search key-related word index value group including m similarity index values related to the one word and a search target-related word index value group including m similarity index values related to each of the n— 1 other words, and extracts a predetermined number of words as search results from the n — 1 other words in descending order of the similarity (see Fig 4 and [0122]-[0128]).
Referring to claim 22, Kayahara discloses the similarity index value computation program according to claim 17, the operations further comprising determine a probability that one of the m texts is predicted from one of the n words or a probability that one of the n words is predicted from one of the m texts for all combinations of the m texts and the n words, sets a total value thereof as a target variable, and computes a text vector and a word vector maximizing the target variable (see [0114]; [0115] and [0121]-[0128]). 
Referring to claim 23, Kayahara discloses a similarity search apparatus characterized by comprising:
the similarity index value computation apparatus according to claim 9 (see [0109]-[0118]); 
a similar word search unit that sets n— 1 other words other than one of the n words as a search target when the one word is designated as a search key from the n words, determines a similarity between a search key-related word index value group including m similarity index values related to the one word and a search target-related word index value group including m similarity index values related to each of the n— 1 other words, and extracts a predetermined number of words as search results from the n — 1 other words in descending order of the similarity (see Fig 4 and [0122]-[0128]).

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive.  
The examiner respectfully disagrees that Kayahara fails to teach the concept of claim 9 and similar claims. See Fig 3; [0118]; and [0121]-[0127] of Kayahara. Fig 4 discusses the similarity calculation process. Vector T1 is compared to vector T2 using the cosine value of vectors.  Calculating the cosine value of vectors first involves the dot or inner product of the two vectors.  Also, the image of DW of the current application that the remarks refers to is calculated by multiplying (inner product) of matrix D by matrix W.  These matrices are not fully realized by the broad claim language of the text vector computation unit and the word vector computation unit. 
With regards to claims 12 and 15, a search keyword can also be multiple words which would also represent a text.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20018/0253496 – see in particular [0155] and [0156]: Teaches representing all entities and all documents as a matrix and also the multiplication of matrices.
US PGPub 2017/0161275 – Teaches the creation of a term vector matrix.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167